department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uil date sep contact person identification_number telephone number flo lk employer_identification_number a z i o j d x i p n t i u t n i dear sir or madam this is in response to a letter dated date submitted by m’s authorized representatives requesting rulings under sec_1_514_c_-2 of the income_tax regulations the regulations m is exempt under sec_501 of the code as an organization described in sec_501 and has been classified as an educational_organization under sec_509 and sec_170 m intends to invest in the limited_partnership n described in the following paragraphs n is a limited_partnership formed in the state of o n intends to invest in real properties in various regions in the united_states p the sole general_partner of n expects that n will raise up to dollar_figurex of capital from unrelated third-party investors through a private_placement of limited_partnership interests in n this capital along with the proceeds of indebtedness incurred by n will be used to acquire or improve real properties for investment once n receives enough subscriptions from prospective investors to provide sufficient capital for n to pursue its investment objectives n will admit those prospective investors as limited partners at the initial closing at the initial closing p and the prospective investors will enter into a limited_partnership agreement and limited_partnership interests in n will be given to the investors in exchange for their respective commitments for capital contributions to n if less than dollar_figurex of capital commitments are accepted at the initial closing n will seek to obtain additional capital commitments from investors including the then-existing limited partners until the sooner of either a date next year or the date on which n will have obtained capital commitments equal to dollar_figurex as n obtains such additional capital commitments investors making such capital commitments will be admitted as limited partners in one or more subsequent closings if a limited_partner fails to timely fund that limited partner's pro_rata share of a capital call p may make a default adjustment by i decreasing the shares of overall partnership income and overall partnership losses held by the defaulting limited_partner and ii correspondingly increasing the shares of overall partnership income and losses’held by the non-defaulting limited partners you have requested the following rulings the changes in the existing partners’ respective percentage shares of n’s overall - ‘partnership income and overall partnership loss that will result from either any subsequent closing or any default adjustment will not cause n’s tax allocations to fail to comply with the requirements of sec_1_514_c_-2 of the regulations with respect to n’s taxable years or portion thereof following the initial closing and prior to the first subsequent closing or default adjustment sec_1_514_c_-2 i of the regulations will be applied by taking into account solely the partners’ respective percentage shares of n’s overall partnership income and overall partnership loss following the initial closing and prior to the first subsequent closing or default adjustment with respect to n’s taxable years or portion thereof following a subsequent closing or default adjustment and prior to the next subsequent closing or default adjustment sec_1_514_c_-2 of the regulations will be applied by taking into account solely the partners’ respective percentage shares of n’s overall partnership income and overall partnership loss following such subsequent closing or default adjustment and prior to the next subsequent closing or default adjustment sec_511 of the code in part imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 so sec_512 of the code sets forth so-called modifications which are excluded from the computation of unrelated_business_taxable_income these modifications include dividends interest royalties rent from real_property and gain from the sale of property sec_512 of the code provides that notwithstanding sec_512 and in the case of debt-financed_property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under sec_514 and there shall be allowed as a deduction the amount ascertained under sec_514 sec_514 of the code defines the term debt-financed_property as any property which is held to produce income and with respect to which there is acquisition_indebtedness as defined in sec_514 sec_514 of the code provides that the term acquisition_indebtedness means with respect to any debt-financed_property the unpaid amount of the indebtedness incurred by the organization in acquiring or improving such property the indebtedness incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement or the indebtedness incurred after the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonably foreseeable at the time of such acquisition or improvement sec_514 of the code provides that except as provided in sec_514 the term acquisition_indebtedness does not for purposes of this section include indebtedness incurred by a qualified_organization in acquiring or improving any real_property for purposes of this paragraph an interest in a mortgage shall in no event be treated as real_property sec_514 of the code provides in part that the provisions of sec_514 shall not apply in any case in which the real_property is held by a partnership unless the partnership meets the requirements of sec_514 through v and unless i all of the partners of the partnership are qualified organizations ll each allocation to a partner of the partnership which is a qualified_organization is a qualified_allocation within the meaning of sec_168 or ill such partnership meets the requirements of sec_514 sec_514 of the code provides that the term qualified_organization means an organization described in sec_170 sec_514 of the code provides that a partnership meets the requirements of sec_514 if the allocation of items to any partner which is a qualified_organization cannot result in such partner having a share of the overall partnership income for any taxable_year greater than such partner's share of the overall partnership loss for the taxable_year for which such partner’s loss_share will be the smallest and il each allocation with respect to the partnership has substantial economic_effect within the meaning of so sec_704 for purposes of this clause items allocated under sec_704 shall not be taken into account the fractions_rule defined in sec_1_514_c_-2 of the regulations is that the allocation of items to a partner that is a qualified_organization cannot result in that partner having a percentage share of overall partnership income for any partnership taxable_year greater than that partner's fractions_rule percentage as defined in sec_1_514_c_-2 sec_1_514_c_-2 of the regulations provides in part that a partnership must satisfy the fractions_rule both on a prospective basis and on an actual basis for each taxable_year of the partnership commencing with the first taxable_year of the partnership in which the partnership holds debt-financed real_property and has a qualified_organization as a partner generally a partnership does not qualify for the unrelated_business_income_tax exception provided by sec_514 of the code for any taxable_year of its existence unless it satisfies the fractions_rule for every year the fractions_rule applies sec_1_514_c_-2 of the regulations provides that a qualified organization’s fractions_rule percentage is that partner's percentage share of overall partnership loss for the partnership taxable_year for which that partner's percentage share of overall partnership loss will be the smallest sec_1_514_c_-2 of the regulations provides that a qualified_organization that acquires a partnership_interest from another qualified_organization is treated as a continuation of the prior qualified_organization partner to the extent of that acquired interest for purposes of applying the fractions_rule changes in partnership_allocations that result from other transfers or shifts of partnership interests will be closely scrutinized to determine whether the transfer or shift stems from a prior agreement understanding or plan or could otherwise be expected given the structure of the transaction but generally will be taken into account only in determining whether the partnership satisfies the fractions_rule in the taxable_year of the change and subsequent taxable years under sec_1_514_c_-2 of the regulations changes in partnership_allocations that result from the proposed transaction will be taken into account only in determining whether the partnership satisfies the fractions_rule in the taxable_year of the change and subsequent taxable years if the proposed transaction does not stem from a prior agreement understanding or plan or could otherwise be expected given the structure of the transaction therefore after the completion of the proposed transaction m’s fractions_rule percentage will be the smallest among the m’s percentage shares of overall partnership loss for the taxable_year of the change and subsequent taxable years based solely on the facts submitted and representations made we conclude as follows assuming m otherwise satisfies sec_1_514_c_-2 i of the regulations the changes in the existing partners’ respective percentage shares of n’s overall partnership income and overall partnership loss that will result from either any subsequent closing or any default adjustment will not cause n’s tax allocations to fail to comply with the requirements of sec_1_514_c_-2 with respect to n’s taxable years or portion thereof following the initial closing and prior to the first subsequent closing or default adjustment sec_1_514_c_-2 of the regulations will be applied by taking into account solely the partners’ respective percentage shares of n’s overall partnership income and overall partnership loss following the initial closing and prior to the first subsequent closing or default adjustment with respect to n’s taxable years or portion thereof following a subsequent closing or default adjustment and prior to the next subsequent closing or default adjustment sec_1_514_c_-2 of the regulations will be applied by taking into account solely the partners’ respective percentage shares of n’s overall partnership income and overall partnership loss following such subsequent closing or default adjustment and prior to the next subsequent closing or default adjustment except as specifically provided herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed as to whether the proposed transaction stems from a prior agreement understanding or plan or could otherwise be expected given the structure of the proposed transaction this ruling is based on the understanding that there will be no material changes in the facts upon which it is based pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to m’s authorized representatives a copy of this letter should be kept in m's permanent records this ruling is directed only to the organization that requested it sec_6110 of - the code provides that it may not be used or cited by others as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c harper jr robert c harper jr manager exempt_organizations technical group
